Case: 16-60583      Document: 00513977679         Page: 1    Date Filed: 05/03/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals

                                    No. 16-60583
                                                                                  Fifth Circuit

                                                                                FILED
                                  Summary Calendar                           May 3, 2017
                                                                           Lyle W. Cayce
MARK Y. LIU; GINGER Y. BIAN,                                                    Clerk


              Petitioners - Appellants

v.

COMMISSIONER OF INTERNAL REVENUE,

              Respondent - Appellee




                            Appeal from a Decision of the
                              United States Tax Court
                                 TC No. 16841-14


Before STEWART, Chief Judge, and JOLLY and JONES, Circuit Judges.
PER CURIAM:*
       Several months after the U.S. Tax Court entered a decision incorporating
an agreement between Petitioners-Appellants Mark Y. Liu and Ginger Y. Bian
(the “Taxpayers”) and the IRS Commissioner, Taxpayers filed a motion to vacate
the decision, alleging it was procured by fraud. The U.S. Tax Court, finding no




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
     Case: 16-60583         Document: 00513977679             Page: 2     Date Filed: 05/03/2017



                                          No. 16-60583
evidence of fraud, dismissed the case. Taxpayers timely appealed. Finding no
abuse of discretion, we AFFIRM.
                I.      BACKGROUND & PROCEDURAL HISTORY
       On July 18, 2014, 1 Taxpayers, filing pro se, challenged a notice of
deficiency they received for their 2011 tax filings. Thereafter, on August 28,
2014, Derek B. Matta, the attorney Taxpayers hired to represent them, filed
an amended petition on Taxpayers’ behalf. Only two days later, Taxpayers
filed, pro se, a “Motion to Close Petition,” stating that they “d[id] not want to
contest the Notice of Deficiency for the taxable year 2011 in this Court and
agree to pay for the increase in tax.”
       On     September         15,   2014,      Taxpayers       filed    a    document        styled
“Ra[t]ification of Petition,” wherein they claimed the August 28, 2014 amended
petition “was filed by [their] former counsel . . . without [their] knowledge” and
that they had fired Mr. Matta on August 30, 2014. The letter further stated
that Taxpayers “[would] not contest the Notice of Deficiency in principle for the
taxable year 2011” and that they had “reached a settlement of a [fifty percent]
waiver of the penalties [owed],” referencing a phone conversation Taxpayers
had had with Ashley Vaughn Targac, who represented the Commissioner of
Internal Revenue. On October 2, 2014, the Tax Court entered a stipulated
decision incorporating Taxpayers’ agreement with Ms. Targac, which
Taxpayers had signed on September 24, 2014, and Ms. Targac had signed on




       1  This case has a somewhat unorthodox procedural posture. Taxpayers initially brought the
case before the Tax Court on April 17, 2014. Because Taxpayers had not yet received a notice of
deficiency for 2011, however, the Commissioner filed a motion to dismiss the petition for want of
jurisdiction. Taxpayers filed a response on July 18, 2014, attaching a notice of deficiency for their
2011 tax filings. Because the notice was dated May 5, 2014, eighteen days after Taxpayers first
challenged their tax liability, the Tax Court entered an order directing the Clerk to accept Taxpayers’
response “as an imperfect petition to commence the case at docket No. 16841-14.”

                                                  2
     Case: 16-60583          Document: 00513977679             Page: 3      Date Filed: 05/03/2017



                                           No. 16-60583
September 26, 2014.              The decision became final ninety days later, in
accordance with 26 U.S.C. §§ 7481(a)(1) and 7483.
        Over eighteen months later, on April 13, 2016, Taxpayers filed a “Motion
to Vacate Decision” with the Tax Court, alleging that they had received “[three]
Notice[s] of Levy for the tax year 2011,” which they alleged “reopened the
case.” 2 In their motion, which the Tax Court restyled as a motion for leave to
file out of time, Taxpayers averred that they had “discovered new evidence of
misconduct[], fraud, abuse, conspiracy[,] and conflicts of interest between
[their] attorney[,] Derek M. Matta[,] and the IRS attorney, Ashley Targac.”
Specifically, Taxpayers alleged that because Ms. Targac and Mr. Matta “were
colleagues for many years at the IRS Houston Office” and that Mr. Matta had
overseen the “whistleblower case” Mr. Liu brought against his former employer
in 2005 and 2006, Ms. Targac and Mr. Matta had colluded to commit fraud on
the Tax Court.          Therefore, because “Mr. Matta [had] betrayed [them] by
working for the opposing party, . . . [they] had no choice but to fire him . . . and
sign[] the settlement agreement with Ms. [] Targac, who threatened to take the
case to trial.” Following a hearing, the Tax Court denied the motion on June
2, 2016. Taxpayers timely appealed.
                                        II.     DISCUSSION
        This court reviews the Tax Court’s denial of leave to file a motion to
vacate for abuse of discretion. See Williams v. Commissioner, 145 F.3d 360,
360 (5th Cir. 1998) (citing Westbrook v. Commissioner, 68 F.3d 868, 874 (5th
Cir. 1995)); see also Davenport Recycling Assocs. v. Commissioner, 220 F.3d
1255, 1259 (11th Cir. 2000). Except for a few narrow exceptions, once the Tax



        2  According to Ms. Targac, Taxpayers received these notices because, although they had paid
their penalty, they were “being billed for the interest on the deficiency that accrued from the date that
. . . the payment should have been made until the date of actual payment.”

                                                   3
    Case: 16-60583     Document: 00513977679   Page: 4   Date Filed: 05/03/2017



                                No. 16-60583
Court’s judgment becomes final, the Tax Court lacks jurisdiction to vacate its
decision. Hilal v. Commissioner, 237 F. App’x 932, 933 (5th Cir. 2007) (citing
Davenport Recycling Assocs., 220 F.3d at 1259). “This court . . . may reverse a
discretionary denial by the Tax Court of post-opinion motions only if there are
shown to be ‘extraordinary circumstances’ justifying reversal.” Williams, 145
F.3d at 360 (quoting Wilson v. Commissioner, 500 F.2d 645, 648 (2d Cir. 1974)
(citation omitted)).
      On appeal, Taxpayers essentially argue that because of Mr. Matta’s ties
to Ms. Targac and his past involvement with Mr. Liu in a separate case, Mr.
Matta “tricked” Taxpayers into accepting the settlement agreement’s terms,
which they aver constitutes fraud on the court. It is apparent from the record,
however, that Taxpayers have presented no evidence of fraud. The settlement
Taxpayers now challenge is one they, not Mr. Matta, negotiated with Ms.
Targac. Moreover, both Mr. Liu and Ms. Bian signed the agreement several
weeks after they ended Mr. Matta’s employment with them. Accordingly, the
Tax Court did not abuse its discretion in denying Taxpayers leave to file a
motion to vacate the Tax Court’s decision incorporating the settlement
agreement.
                             III.   CONCLUSION
      For the reasons stated above, we AFFIRM the Tax Court’s judgment in full.




                                      4